 DECISIONS OF' NATIONA. I.ABOR R.A'I IONS BOARI)Delco Remy Division, General Motors Corporationand International Union, United Automobile, Aero-space and Agricultural Implement Workers ofAmerica, UAW. Case 10-CA- 13193July 20, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn April 26, 1979, Administrative Law Judge Al-vin Lieberman issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and supporting briefs,Respondent filed cross-exceptions and a supportingbrief, and the Charging Party filed a statement in op-position to Respondent's cross-exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs'and has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amentded, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the complaint be, and it hereby is, dismissedin its entirety.' Respondent's request to file a supplemental brief in support of its cross-exceptions is denied. In view of our finding that Talton was not unlawfullydischarged, it is unnecessary to pass on whether the Administrative LawJudge properly relied on the Board's findings in Delco-Remy Division. Gen-eral Motors Corporation. 234 NLRB 995 (1978). as corroboration for Talton'stestimony that Supervisor Kendall was aware of his union activity.2 We do not adopt the Administrative Law Judge's finding that Area Co-ordinator Johnson referred to Talton's union activity while escorting himfrom the plant after his discharge. The Administrative Law Judge acceptedTalton's uncorroborated account of Johnson's statement because he foundthat Johnson's denial that he spoke to Talton at all was not worthy of beliefHowever, the Administrative Law Judge also found that Talton was not,generally, a truthful witness and accepted his testimony only when plausible,corroborated. or contradicted by incredible testimony. We do not agree thatJohnson's denial that he spoke to Talton was "patently incredible." or, inlight of the Administrative Law Judge's conclusions regarding Talton's testi-monial reliability. that there is a sufficient basis for accepting Talton's ac-count.DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Administrative Law Judge: The hear-ing in this proceeding, with all parties represented, was heldbefiore me in Fitzgerald and Fifton. Georgia, on the (ien-eral Counsel's complaint and Respondent's answer.' Thesole issue raised by the pleadings and litigated at the hear-ing was whether Respondent iolated Section 8(a)(3) of theNational Labor Relations Act, as amended (the Act).' bydischarging an employee, Jeremiah Talton.Upon the entire record, upon my observation of the wit-nesses and their demeanor while testifing. and havingtaken into account the arguments made and the briefs suib-mitted, I make the following:FINDIN(S i() FA( IRespondent. a Delaware corporation, is engaged in Fitz-gerald, Georgia, in the manufacture and sale of automobilebatteries. I)uring 1977, a representative period, Respondentsold and shipped goods valued at more than $50,(X)O tocustomers located outside the State of Georgia. Accord-ingly, I find that Respondent is engaged in commercewithin the meaning of the Act and that the assertion ofjurisdiction over this matter by the National Labor Rela-tions Board (the Board) is warranted.1. ltl I lABOR tR(iANIZAI ION IN'VOI VL:)International Union. United Automobile, Aerospace andAgricultural Implement Workers of America. AW (theUnion) is a labor organization within the meaning of theAct.II. INI ROl)i( lONThis proceeding. as noted above, is concerned solely withRespondent's discharge of Jeremiah Talton. Respondent as-serts that Talton was dismissed for cause, principally hisabsences and latenesses, and his failure to respond to coun-seling4regarding these matters. Respondent also asserts thatit had no knowledge of Talton's union activity. The Gen-eral Counsel and the Union contend5that Respondent's as-serted ground for the termination of Talton's employ mentis a pretext and that the real reason for his discharge washis having supported the Union during its effort to organizeRespondent's employees.'The caption appears as amended at the hearing.2 In pertinent part this section provides:Sec. 8(a) I shall be an unfair labor practice for an employer(3) by discrimination in regard to hire or tenure of employment orany term or condition of emplo) ment to encourage or discourage mem-bership in any labor organization....Although all the arguments of the parties and the authorities cited bythem, whether appearing in their briefs or made orally at the hearing maynot be discussed. each has been carefully weighed and considered.' Counseling, as explained in a handbook (G.C. Exh. 6) furnished to allemployees by Respondent, consists of an employee's coworkers and supervi-sirs discussing with the employee his work related deficiencies for the pur-pose of assisting him in correcting them. As set forth in the handbooxk p. 28)"If counseling is unsuccessful, ... termir.ation of employment will be neces-sary."5 The arguments of the General Counsel and the Union being similar Inmost respects, they will be referred to hereinafter as the General Counsel'scontentions unless otherwise noted.243 NLRB No. 116614 DELCO REMY DIVISION, GENERAL MOTORS CORP.111. PREILIMINARY FINDIN(iS AND (ON('L.SIONS6A. The Prior Proceeding Against RespondentIn a previous unfair labor practice proceeding broughtagainst Respondent, reported at 234 NLRB 995 (DelcoRemy, I). the Board concluded that Respondent had vio-lated Section 8(a)( ) and (3) of the Act.B. CredibilitvJeremiah Talton, whose discharge, as earlier noted, is al-leged in the complaint as having been violative of Section8(a)(3) of the Act, was the General Counsel's principal wit-ness. The ultimate decision in this matter depends in largemeasure on whether Talton's testimony should be believed.Much of Talton's testimony with respect to the extent ofhis union activity and counseling was contradicted by hisfellow employees. Unlike Talton. they have nothing to gainor lose by the outcome of this proceeding. Accordingly,they may properly be classified as disinterested witnesses.As such their testimony was more likely to have been truethan the opposing testimony given by Talton.' This beingso, their testimony, not being in itself improbable, has beenaccepted as the truth and Talton's contradictory evidencehas been rejected.In deciding to credit the testimony given by the employeewitnesses, which was, in the main, favorable to Respondent.I have considered the fact that they were working for Re-spondent at the time of the hearing and that, as the GeneralCounsel suggests on brief, their "testimony was influencedby their economic dependence on the Respondent." Thatthe witnesses in question might have been so "influenced"occurred to me during the hearing. For this reason I paidclose attention to their demeanor while testifying. Based onmy observation, it is my opinion that their testimony wasnot affected by their being in Respondent's hire and thatthey testified truthfully in accordance with their oath.'Not only was Talton's testimony contradicted by thatgiven by his coworkers, but it also contained internal incon-sistencies and vacillations in, at least. the following re-spects:'I. Although he had written a letter to Respondent's pres-ident concerning his discharge, he at first denied havingdone so. However, he later reluctantly admitted that he hadin fact written such a letter.'The purpose of these findings and conclusions is to furnish a frame ofreference within which to consider the facts relating to Respondent's allegedunfair labor practices and to the conclusions to which they may give rise. Tothe extent that the contentions of the parties relate to the findings and con-clusions made here they will be treated here, although they, as well as thefindings and conclusions, may again be considered in other contexts.7 See, in this regard. Paul Kossman. d/h/a Parkway C(enter Inn, 240 NLRB192 (1979).'in Que Enterprises. Inc., 140 NLRB 1001. 1003. 1010 (1963), the trialexaminer, as administrative law judges were then called. rejected the testi-mony of two witnesses called by the respondent in that case who were thenin its employ, in part "due to the bias which he] associate[dl with their beingcurrently in the employ of Respondent." Commencing on the trial examin-er's credibility resolution concerning these witnesses, the Board stated that"the Tnal Examiner was in error in associating a bias reflecting adversely onthe credibility of [the witnessesl because they were at the time of the hearingemployees of, and working for, the Respondent."I In this catalogue the words "he," "him," and "his" refer to Talton.2. He first testified that "it could've happened more thanonce" that when Jimmy Lockett, an employee with whomhe rode to work "came by to pick [him] up [he wasn't]ready." However, in almost his next breath he said that"there were [nol times when [Lockett] came by and [he]wasn't ready." Then, in an attempt to reconcile this obviousinconsistency and clearly hoping to avoid the morass intowhich he was sinking, he lamely stated that it was "possible[that he] wasn't ready" at times when Lockett came by forhim.3. He stated that on May 9, 10, and 11, 1977, on each ofwhich days he was absent from work. he called Respon-dent's plant to report his absence about 30 minutes beforehe was scheduled to start working. He then changed histestimony in this regard by saying that he did not knowwhether he did so on each of the 3 days in question.4. He testified that it was "not true that on a number ofdifferent occasions Albert Webb [his team leader]'( talkedto [him] about [his] being absent from work." Nevertheless.in answer to a subsequent question he conceded that Webbdid talk to him about his absences "[t]wo or three times."5. After denying having been told by Webb that Webb"was beginning to make a list of the people who came inlate to work and the people who were absent from work" headmitted that Webb "told [himl on one occasion that[Webbl was making [such] a list."6. He testified that "to [his] knowledge" no union autho-rization cards "were ... turned in to [him] by other emplo-ees" after they had been signed. He followed this by statingthat he thought "a couple of them," including Jerry Dob-son, had done so. He then said, concerning Dobson, that hewas "not sure" that "Dobson handed [himl a union cardthat IDobson] had signed."Finally, in assessing Talton's credibility as a witness Ihave taken into account. also. his demeanor while testify-ing, with which I was not favorably impressed.For the foregoing reasons it is my conclusion that Taltonwas not, generally, a truthful witness. This is not to say thatI have rejected all his material testimony.' It has been ac-cepted where plausible and uncontradicted; where corrobo-rated by credible evidence: and where it has been contra-dicted by evidence which is, itself: implausible orincredible.'C. Respondent's Teant SstemnRespondent's plant operates on a team system.' In briefoutline and to the extent material, pursuant to this method'O Respondent's team system will he descrnbed later.' "It is no reason for refusing to accept everything that a witness says.because you do not believe all of it; nothing is more common In all kinds ofjudicial decisions than to believe some and not all." N.L R.B UmnieralCamera Corporation. 179 F 2d 749, 754 (2d Cir. 1950), reversed on othergrounds 340 U.S. 474. To the same effect, see. also. Marimum PrecisionMetal Products. Inc., Renault Stamping Ltd., 236 NLRB 1417 (1978)12 Having thus concluded that Talton was not. generally. a truthful wil-ness, no further reference will be made to his credibility. Where appropriate.however. I will call attention to differences between Talton's testimony andthat given by other witnesses. When this is done without additional commentit should be borne in mind that Talton's testimony has not been credited forreasons here set forth.'i In Frito-lLa,. Incr v. N L R B. 585 F.2d 62. 64 (3d Cir. 1978). a similar(Conminuedi615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof carrying on its production, Respondent's employees areorganized into teams. Each team elects a leader.' who,among other things, is the team's representative in its deal-ings with management and with other teams. Regarding theformer, the team leader is, in essence, a conduit availed ofby management in transmitting orders and instructions tothe team and in receiving information from the team.There is also a support team composed of Respondent'smanagement staff, including individuals known as area co-ordinators. These persons are first line supervisors whowould be called foremen in a plant organized in a moreconventional manner.Each team holds a formal meeting at least once a week atwhich matters relating to the team's work is discussed. Alsoat team meetings employees exhibiting job related deficien-cies are counseled by the team members. team leader, and.in extreme cases, by a member of the support team invitedto attend the meeting for this purpose.'In addition to being counseled at team meetings, a teammember's shortcoming in any aspect of his work, includingattendance and punctuality, may be discussed with him atany time by other team members in an effort to help theerring team member mend his ways. This process was re-ferred to at trial as "feedback."D. The Union's Organizing Campaign and Talton's UnionA civitvThe Union's campaign to organize Respondent's employ-ees began in February or March 1976. and culminated in itsdefeat at a representation election conducted on September2. 1976. Since the election the Union's organizing effortshave been negligible.Jeremiah Talton, whose discharge on May 18, 1977, asalready noted, is alleged in the complaint as having beenviolative of Section 8(a)(3) of the Act, attended union meet-ings, signed an authorization card, and distributed cards toseveral employees. He also spoke to some about theUnion. '6Many employees, including two members of the Union'sorganizing committee, testified that they were unaware ofTalton's union activity. This, of course, does not warrant asystem was referred to as an "Open Management system of employee organi-zation" involving "a 'team' approach in which the employees give input intomanagement decisions affecting their work schedules. vacation time, andother matters directly affecting their working conditions." To a large extentthe descnption of the open management system in Frto-Lay fits the situationobtaining in Respondent's plant." Team leaders are not supervisors.it See, in this connection, fn. 4, supra.', Talton testified that Albert Webb. his team leader. and Willie Mizell, amember of his team, were among the employees to whom he spoke concern-ing the Union. However, they testified that Talton did not do so. Accord-ingly, I do not credit Talton's testimony in this regard. Talton also statedthat he distributed union literature at plant gates in August 1976. Respectingthis, Clinton Downs, a member of the Union's organizing committee whoparticipated in passing out union literature each time that tactic was under-taken by the Union before the election, testified that when he was "passingout leaflets ...during the organizational campaign he wasl in a positionwhere Ihel could see other employees who were passing out leaflets but he]never did see Talton) pass out union leaflets." Accordingly, Talton's testi-mony concerning his distnbution of union literature is also discredited.conclusion that Talton did not support the Union, at leastto the extent found. However, it does indicate that Talton'ssupport of the Union was minimal.The limited assistance Talton gave to the Union came tothe attention of two supervisors-James Kendall, who dur-ing the Union's organizing campaign was Respondent'squality control superintendent, and Arthur Johnson, anarea coordinator.' Kendall exhibited knowledge that Tal-ton supported the Union during a conversation with him inJuly 1976. As Talton related, Kendall told him that he had"heard about [Talton's] views about the Union land)couldn't understand why [he] would take such a stand."Talton further stated that Kendall also said that "with theUnion in [Respondent's] open door policy would he out."Although Kendall denied talking to Talton about theUnion and denied knowledge of Talton's attitude toward it.the truth of Talton's testimony regarding his conversationwith Kendall is supporting by a finding made in DelcoRemnt 1. There it was found that in July 1976, about thesame time. according to Talton. that Kendall spoke to him.while questioning another employee, Alfred Phillips, aboutthe Union and his position respecting it. Kendall "re-minded Phillips that the Company office was always open it'employees had a problem but, if the Union came in, thiswould not be so because employees would have to presenttheir problems to the Company through a shop steward."Kendall's "open door" statement to Phillips, as reportedin Delco Rermn I, being similar to the "open door" remarkTalton testified Kendall made to him, lends corroborationto Talton's entire testimony concerning his conversationwith Kendall. Therefore, I credit Talton in this respect andreject Kendall's denials.My finding that Area C('ordinator Johnson had knowl-edge that Talton supported the Union during its organizingcampaign is based upon a statement he made while clearingTalton through, and escorting him out of, the plant follow-ing his discharge on May 18, 1977,' a procedure takingsome 15 to 20 minutes.Talton testified, in this regard, that while he and Johnsonwere "on the way out to the gate" Johnson said to him "I)told [you] about talking that union talk." Johnson, on theother hand, stated that during the "checking out process[he] had no conversation with Talton at all," that "nothing[was] said," and that he was "silent ...through the wholetime [he] escorted [Talton] to the gate."Johnson's testimony concerning his silence during this 15to 20-minute period strains credulity beyond the breakingpoint. It is. as the General Counsel states on brief. "patentlyincredible." In view of this. I accept Talton's account ofwhat occurred and reject Johnson's.Accordingly, I conclude that the support Talton gave tothe Union, minimal though it was, was known to Johnsonand Kendall, Respondent's quality control superintendent.I come to a different result regarding Daniel Sallee, Re-spondent's general supervisor of manufacturing. I find that" This being so, it may be said, as a general proposition. that Respondentis chargeable with knowledge that Talton favored the Union." The events of May 18, 1977. including alton's discharge on that day.will be set forth in detail below.616 DELCO REMY DIVISION. GENERAL MOTORS CORP.Sallee was personally unaware that Talton supported theUnion."IV. THE ALI.L(iE) UNFAIR I.ABOR PRA( ICE(A. Facts Concerning Respondents Al.4leged I'ioltation ofSection 8(a)(3) olf the ActJeremiah Talton was hired by Respondent in February1975. He was discharged on May 18, 1977. under circum-stances alleged in the complaint as having been violative ofSection 8(a)(3) of the Act.While working for Respondent Talton arrived late 16times and was absent for all or part of a day 36 times.During the last 6 months of his employment Talton wastardy 6 times and absent 17 days.Without avail Talton's team leader and teammates spoketo Talton about his absences and latenesses several times.He was also formally counseled by his team regarding thesematters on at least two occasions.During the first counseling session, held in about Novem-ber 1976, Talton was told, as Albert Webb. his team leader,testified, that the team had made a "last chance" decisionon his account, that the team "had gone as far as [it] could[in] helping [him]," and that the team was "going to turn[the matter] over to the area coordinator."?Talton's second formal counseling session took place onDecember 9, 1976. It was attended by his entire team: Isa-iah Kinchen. the area coordinator, and Daniel Sallee, Re-spondent's general supervisor of manufacturing. After ses-eral team members made statements concerning Talton'sshortcomings as an employee Sallee informed Talton, as theformer testified, that "the team had been talking to [himnabout [his] absenteeism. [his] tardiness, and his] job per-formance," that improvtment was "needed ... in thosethree areas," that he "was on a last chance basis as of then."that he "needed to correct himself to be a satisfactory em-ployee." and that "if [he didn't [he would] be terminated.""'" Talton testified that on several occasions he informed Sallee that hefavored the Union. Sallee denied that Talton had done so. To corroborateTalton, the General Counsel called as a witness. Barbara Rawls, a formeremployee whose discharge by Respondent was found in Delco Remvi I tohave been violative of Sec. 8(aX3) of the Act and which unfair labor practicewas at the time of the heanng, some 18 months later, still unremedied. Rawlsstated that in August 1977 she saw Talton and Sallee talking with each othershortly after she had spoken to Talton and that directly following Talton'sconversation with Sallee, Talton told her that Sallee asked him whether shewas "talking to him] about the Union. and ..that Sallee warned himlabout talking to her] about the Union." On two counts Rawls' testimonyfalls short of corroborating Talton's. In the first place, it is boxtstrapping.being based upon Talton's account to Rawls of his conversation with Sallee,not upon what she, herself, heard Sallee say. Secondly. in this respect, Rawlsappeared to be testifying. not with candor. but with bias, perhaps under-standably, against Respondent because of her previous unremedied unlawfuldischarge. Talton's testimony concerning Sallee's awareness of his union ac-tivity having been denied by Sallee and not having been corroborated bycredible evidence, is, therefore, rejected.2 As described above, an area coordinator in Respondent's plant is, inmore familiar language. a foreman.21 As Robert Strickland, a member of Talton's team, testified, the term"last chance." a not uncommon expression in Respondent's plant, means"Just what it implies. It's an employee's} last chance [hisl last warning, soto speak, and if [he does notl improve [hel can be terminated." Contrary tothe testimony given by Webb. Talton's team leader. and Sallee. Talton de-nied ever having been counseled concerning his latenesses and absences anddenied, also, that he had been placed on a last chance basisTalton's counseling and being placed on a last chancebasis did not have the desired effect. Thus. since D)ecember9, 1976. the date on which he was last counseled. Taltonwas absent on 15 days. including May 16, 1977,':and theentire week of May 9. and late five times. including Mla 17and 18, the last 2 days of his employment.The events ultimately resulting in Talton's discharge onMay 18 began with his absence from Ma 9 16. xshich hadbeen called to the attention of Sallee. Respondent's generalsupervisor of manufacturing. Accordingly. at 7:30 a m, onMay 17. Sallee went to Talton's department to see it' altonwas working and. if so, to talk to him about his absence theprevious day and week. However. Talton did not arr\euntil 7:40 a.m.. 10 minutes later than the timnc he he asscheduled to start working.During Sallee's conversation ith lalton on slaS 17about his foregoing absences and lateness lalton statedthat he had undergone dental surger on londa\. MIa\ 9:that his absence for the rest of that week sas caused b\complications which set in afterward: and thalt hs absenceon NMonday. Ma's i6. w;IS occasioned b hs his ha g rg hlad toconsult a ph'sician about a back condition. ('Concerning hislateness on that da, alton stated that he rode t s orkwith a friend [uho] didn't drive fist enougih to gct [him tothe plant on time]." After listening to Talion's c\cuses Sal-lee "reminded [altonl that [hel was on a last chance basis''and that he had been "counseled belfore and talked to.":'Talton was again tlard , on Ma 18. Ihis lateness xwasreported to Sallee.During the afternoon of May 18 Sallee directied ArthurJohnson. then the area coordinator of Talton's deplrtimel.nito bring Talton to a plant conference room. There Salleetold Talton. as the former testified, that he had been l[ite theprevious day. that he had "reminded" Ialton the da! be-fore "of his last chance" that he "came in agaiin late Ito-day]," that he ''"was filing to respond to ... coutnIsing.'and that "lor that reason [hel would be terminated.T'' Sal-lee, after discharging l alton. instructed Johnson to clearTalton through the plaint and escort him to the gate.B. Contentiott. ad ( ont littdtig Finditnts ( o c'rttnitgResponden 's .4 1leged I iolltion of Section ()13) )f the .1 4c"Absent an unlawful motive an employer's judgment indischarging an employee ...cannot be questioned."" ' Nordoes an emploee gain immunity "from discharge simplibecause he is a union member or adherent." V. I..R. R Florida Sitel ( orporation (Tampa tFrg'e ad Iron Diii,,,.308 F.2d 931, 935 (5th Cir. 1962).21 All dates suhsequentl, mentioned ilhouil iating scir all ilthin1977'lThe findings in this paragraph are based upon, and the quotation: s p-pearing in the text are taken Iromn. testimony gen hb Sallee AlthoughTalton admitted that his absence during the period here under discussionwas caused by dental and back problems he denied that he was late on Ma!17 and, as will appear. that he was late again on Mas I I do notl belieseTallon's denials24 Talton testified that during the discharge Interview Sallee stated that "itdidn't seem like Ihisl views on the union Idid himl an? good." Sallee deniedhaving said this Having 1ound that Sallee was personlls unaware that Tal-ton was a union adherent I do not believe alton I credit, instead. Sallee',denial.2 Irmeer tflanusi-ilirln ( o,?ip.m, i 187 N RB 88S 8 I 1971 I617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent argues that Talton's discharge was not moti-vated by a reason interdicted by the Act. Respondent con-tends that alton was dismissed because he failed to re-spond to counseling concerning his absences andlatenesses. In opposition it is the General Counsel's posi-tion that Respondent's stated reason for Talton's dischargeis pretextual and was "seized upon," as he states on brief, asa "pretext to rid itself of Talton, in order to finally secure its'pound of flesh' from a key Union activist."Unlike the explanation for a discharge offered by an em-ployer in another case2which "fail[ed] to stand under scru-tiny'." the reason given by Respondent for discharging Tal-ton, i.e., his failure to respond to counseling concerning hislatenesses and absences, is supported by the evidence?.Thus. as I have found. during his employment with Re-spondent for a period of a little over 2 years Talton wasabsent for all or part of a day 36 limes and that during thesame period he was late 16 times. Talton's impressive rec-ord of absences and latenesses moved his team, after unsuc-cessfully attempting by talking to and counseling Talton, topersuade him to regularize his attendance and improve hispunctuality, to make a "last chance" decision on his ac-count, and to refer the matter to Respondent's managementpersonnel.Follosving this. as the evidence further establishes, Taltonwas again counseled on December 9, 1976. At this counsel-ing session, attended by Daniel Sallee, Respondent's gen-eral supervisor of manufacturing. Sallee informed Taltonithat he was placing him on a "last chance basis" andwarned Talton that if he did not "correct himself' he wouldhe discharged. Notwithstanding this warning and his hav-ing been given a second "last chance" on December 9.1976. between that date and May 18. 1977, when he wasdischarged for failing to respond to counseling, Talton waslate 5 times, including the last 2 days of his employment.and absent 15 times, including the entire week of May 9and the following Monday, May 16.On brief the Union argues that Talton was "legitimatelyaway from work from May 9 through May 13 [because o]complications resulting from the extraction [of an] im-pacted wisdom tooth." However, this argument begs thequestion. As was stated, in this regard, in White Pine, Inc.,213 NLRB 566, 567. 576 (1974), concerning an employeewhose discharge for poor attendance was held by the Boardnot to have been violative of Section 8(a)(3) of the Act:There is no question that there was cause for dis-charge in Howe's case. He had a bad attendance rec-ord, he had been warned, and he persisted in beingabsent. The reason he was absent is immaterial, whatmattered to Respondent was the fact that he was ab-2 As an additional reason for discharging Talton Respondent asserts thathe did not do his work properly. However, having concluded, as will be seen.that Talton's absences and latenesses warranted his discharge and that hisdischarge was not unlawfully motivated, a finding on the issue of whetherthe manner in which Talton worked contributed to his discharge is unneces-sary.27 N.L R.B. v. Thomas W'. Dant, et al., co-partners d/b/a Darn & Russell,Lid., 207 F.2d 165, 167 (9th Cir. 1953).t2 In this respect, this case differs from Delco Remy I in which Respon-dent's asserted ground for discharging an employee did not withstand scru-tiny and the discharge was found by the Board to have violated Sec. 8(a)(3)of the Act.sent. That his absences were due to "personal prob-lems" would not be reason for Respondent to be moresympathetic.Seemingly, then. Respondent had sufficient cause to dis-charge Talton. But this does not end the inquiry. Thereremains for consideration the General Counsel's argumentthat Respondent "seized upon [Talton's absences and late-nesses and his failure to respond to counseling in theseareas as a pretext] to rid itself of Talton. in order to finallysecure its 'pound of flesh' from a key union activist."The short answer to this contention is that Sallee, Re-spondent's general supervisor of manufacturing, who, as hetestified, "made the decision to terminate [Talton's] employ-ment." although chargeable with knowledge that Taltonwas a union adherent, was personally unaware of his unionactivity. Moreover, Talton was not a "key union activist,"as the General Counsel asserts, but an employee whoseunion activity, as I have found, was minimal. In addition.at the time of Talton's discharge the union activity in Re-spondent's plant had been virtually moribund for about 8months. These factors, in my opinion, effectively refute theGeneral Counsel's pretext theory.Furthermore, had Respondent been looking for a pretextto discharge Talton because he had supported the nionduring its organizing campaign it would not have had towait until May 18, 1977, to find it. It could have dischargedTalton for absences and latenesses at any time during thecampaign." And Respondent could have discharged Taltonfor his irregular attendance and punctuality on December9, 1976, when Talton was counseled by his team and Salleeconcerning his absences and latenesses.)" However, insteadof doing so, Sallee merely gave alton a warning andplaced him on a "last chance basis."In N.L.R.B. v, New'cman Green,. Inc., 401 F.2d 1. 4 (7thCir. 1968), cited with approval in 'erineer anufiacturingCompany, 187 at 888, 892. supra, and Farmers InsuranccGroup, 174 NLRB 1294. 1300 (1969), it was held that wherean asserted ground for a discharge is claimed to be pre-textuous and availed of b an employer to conceal a pro-scribed motive the employer's failure to take advantage ofan earlier opportunity to attain the same result "weakensthe basis for the Board's attributing an antiunion motive tothe discharge." To the same effect see, also, Merle Lindse,Chevrolet, Inc., 231 NLRB 478, 485 (1977)1 Jenkins Manu-facturing Company, 209 NLRB 439. 443 (1974); and KlateHolt Company, 161 NLRB 1606. 1611 (1966).For the foregoing reasons I reject the General Counsel'spretext contention. I find, rather, that Talton's dismissalwas not motivated by considerations interdicted by Section8(a)(3) of the Act, but was caused, as respondent asserts, byhis failure to respond to counseling concerning his absencesand latenesses."Management can discharge for good cause, or badcause, or no cause at all. It has ... complete freedom withbut one specific, definite qualification: it may not discharge29 By July 1976. while the campaign was in progress and, when, as hasbeen found, Talton's limited assistance to the Union came to the attention ofJames Kendall. Respondent's quality control superintendent. Talon hadbeen absent 13 times and late on four occasions since the commencement ofhis employment with Respondent.i B this time Talton had been absent 21 times and late 11 times.618 I)FI.()O REMY DIVISION, G(iNtLR\I MO()ORS ('(ORIwhen the real motivating purpose is to do that which Sec-tion 8(a)(3) iorbids.... An unlawful purpose is not lightlyto be inferred. In the choice between lawful and unlawfulmotives, the record taken as a whole must present a sub-stantial basis of believable evidence pointing toward theunlawful one."lUpon careful analksis I do not find such a"substantial hasis" to be present here.Accordingl), I conclude that respondent did not violateSection 8(a)(3) or ( I ) of the Act bh discharging Talton. MNorder will, therefore, provide for the dismissal of the corm-plaint.CN(I USIONS ()I- I.AI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3 N.L R..B q. M( ah t, t .al /h (,olumhbus tarhle o rAv, 233 ti.2d40. 413 (5th (ir. 1950).2. Hie i nion is a labor organi/allon l Ithin the tclneingof Section 2(5) of the Act.3. Respondent did not engage in untfai r prlicticeswithin the meaning of Section 8(al(31 or I I I the Xcit hbdischarging Jeremiah lalton.I!pon the foregoing findings of ctl. conctlusions l la,,and upon the entire record, and pursuant to Sectlion I)( e) tthe Act, I herebh issue the tllov ing:ORI)lR'It is ordered that the complaint be. and the salmc hei'chbis. dismissed." In Ihe een n excepIllrIs lire filed a prom ,,led in Sec 124 el1 theRules and Regulloens e1 he Nalional l.ahbr Rel.lilon Blrid. the indingscoincluswlmns. and order herein shall as prom ided in Sec 11)2 48 IfI the Rulc,and Regiulations, he adopled h the Board and hecOrlC i, i linclngs. cnclutns, and Order, and all ohe.iins iherele shall e deemied m .i scd or ,ilpurpoises(,61'